650 S.E.2d 438 (2007)
STATE
v.
Marion Preston GILLESPIE.
No. 2PA07.
Supreme Court of North Carolina.
July 17, 2007.
Norma S. Harrell, Special Deputy Attorney General, William D. Kenerly, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 11th day of July 2007 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Gillespie) shall have up to and including the 10th day of August 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 17th day of July 2007."